Citation Nr: 9906322	
Decision Date: 03/08/99    Archive Date: 03/18/99

DOCKET NO.  97-28 923A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia



THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for arthritis of 
multiple joints.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1942 to January 
1964.  

In March 1972, the Board of Veterans' Appeals (Board) denied 
the veteran's original claim of service connection for 
arthritis of multiple joints.  

This matter comes to the Board on appeal of rating decisions 
of the RO which determined that no new and material evidence 
had been submitted to reopen the veteran's claim.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  New evidence, which bears directly and substantially on 
the veteran's claim of service connection for arthritis of 
multiple joints and is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim, has been presented.  



CONCLUSION OF LAW

New and material evidence has been submitted for the purpose 
of reopening the veteran's claim of service connection for 
arthritis of multiple joints.  38 U.S.C.A. §§ 1110, 1131, 
5108, 7105 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.104(a), 
3.156(a), 20.1103 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In March 1972, the Board denied the veteran's original claim 
of service connection for arthritis of multiple joints.  That 
decision is final and the claim will not thereafter be 
reopened or allowed, except as otherwise provided..  
38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court"), in Elkins v. West, No. 
97-1534 (U.S. Vet. App. Feb. 17, 1999) (en banc), has held 
that the Board must perform a three-step analysis when the 
veteran seeks to reopen a claim based on new evidence.  
First, the Board must determine whether the veteran has 
presented new and material evidence under 38 C.F.R. 
§ 3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108.  New and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  See 
also Hodge v. West, No. 98-7017 (Fed.Cir. September 16, 
1998).  Second, if the Board determines that the claimant has 
produced new and material evidence, the claim is reopened and 
the Board must determine whether, based upon all of the 
evidence of record in support of the claim, presuming its 
credibility, see Robinette v. Brown, 8 Vet. App. 69 (1995), 
the claim as reopened (and distinguished from the original 
claim) is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
Third, if the claim is well grounded, the Board may then 
proceed to evaluate the merits of the claim, but only after 
ensuring that the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.  Winters v. West, No. 97-2180 (U.S. Vet. 
App. Feb. 17, 1999) (en banc).  

The evidence of record at the time of the Board's March 1972 
decision included the veteran's service medical records, VA 
hospitalization records, a copy of a report from a VA 
examination conducted in April 1971, and a statement from the 
veteran's private physician, Gilmer Ayers, M.D.  According to 
Dr. Ayers, the veteran had been suffering from osteoarthritis 
of both knees since 1964, which he opined was directly 
related to trauma associated with parachuting in service.  

The evidence received since the Board's March 1972 decision 
includes numerous statements from the veteran and private 
medical evidence from several sources.  Of particular 
significance are statements from Richard B. Miller, M.D., and 
John O. Marsh, M.D.  Multiple statements from Dr. Miller 
noted that the veteran had significant degenerative arthritis 
involving the neck, shoulders, low back, hips, wrists, feet, 
ankles, hands and knees which he opined was directly 
attributable to the veteran's activities during military 
service.  Dr. Marsh also related that it was his opinion that 
the veteran's current medical condition was related to his 
active duty service.  

Upon review of the record, the Board finds that the 
additional evidence which has been submitted is new.  In 
addition, the new evidence, particularly the statements from 
the veteran's treating physician, Dr. Miller, are relevant to 
the veteran's claim of service connection and are 
instrumental in ensuring a complete evidentiary record for 
evaluation of the veteran's claim.  See Hodge, supra.  In 
other words, this new evidence is so significant that it must 
be considered in order to fairly decide the merits of the 
veteran's claim.  See 38 C.F.R. § 3.156(a).  

New and material evidence having been submitted, the claim of 
service connection for arthritis of multiple joints is 
reopened.  



ORDER

As new and material evidence to reopen the claim for service 
connection for arthritis of multiple joints has been 
submitted, the appeal is granted subject to the discussion 
hereinbelow.  


REMAND

In view of the above determination that the veteran's claim 
of service connection for bilateral pes planus is reopened, 
the RO, consistent with the principles set forth in Bernard 
v. Brown, 4 Vet. App. 384 (1993), must be provided an 
opportunity to further develop the record and conduct a de 
novo review of the reopened claim, based on the evidence in 
its entirety.  

VA has a duty to assist the veteran in the development of 
facts pertaining to his claim.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1998).  The Court has held that the duty to 
assist the claimant in obtaining and developing facts and 
evidence to support his claim includes obtaining all relevant 
medical records.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
In the present case, statements from Dr. Miller include 
references to treatment which the veteran received from his 
office in the early 1970s.  These records are not associated 
with the claims file.  Furthermore, a review of the claims 
folders reveals that in March 1996, the RO specifically 
denied the veteran's request to obtain pertinent records from 
the Salem VA Medical Center for the period 1968 to 1972 based 
on the erroneous reasoning that these records would not serve 
to establish service connection on a direct or presumptive 
basis.  An attempt should be made to incorporate these 
records into the claims file.  

The duty to assist also includes, when appropriate, the duty 
to conduct a thorough and contemporaneous examination of the 
veteran that takes into account the records of prior medical 
treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  

To ensure that all evidence potentially relevant to the 
veteran's claim is obtained, and to ensure full compliance 
with due process requirements, the case is REMANDED to the RO 
for the following development:

1.  The RO should take appropriate steps 
to request that the veteran identify the 
names, addresses, and approximate dates 
of treatment for all VA and non-VA health 
care providers who have treated him for 
his multiple joint arthritis.  After 
securing the necessary release, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured, 
and associate them with the claims 
folder, including those records outlined 
above from Stuarts Draft Family Practice 
Associates and the Salem VA Medical 
Center.  The veteran also should be asked 
to submit any other medical evidence 
which tends to support his assertions 
that he has current disability due to 
disease or injury which was incurred in 
or aggravated by service.  

2.  The RO should undertake to schedule 
the veteran for a VA examination in order 
to determine the nature and likely 
etiology of his multiple joint arthritis.  
All indicated testing should be performed 
in this regard.  The claims folder should 
be made available to the examiner for 
review in connection with his evaluation.  
Based on his/her review of the case, the 
examiner should offer an opinion as to 
the medical probability that any current 
disability manifested by arthritis is due 
to disease or injury incurred in service, 
as claimed by the veteran.  A complete 
rationale for each opinion expressed must 
be provided.  The report of the 
examination should be associated with the 
veteran's claims folder.  

3.  After undertaking any additional 
development deemed appropriate, the RO 
should conduct a de novo review of the 
veteran's claim of service connection for 
arthritis of multiple joints.  Due 
consideration should be given to all 
pertinent laws and regulations.  If the 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be issued a Supplemental Statement of the 
Case, which should include all pertinent 
laws and regulations, and be afforded a 
reasonable opportunity to reply thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  No action is required of the 
veteran until he is otherwise notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 

- 2 -


- 1 -


